State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 11, 2014                   518470
________________________________

In the Matter of VICTOR
   MASCORRO,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   October 21, 2014

Before:   Garry, J.P., Rose, Egan Jr., Devine and Clark, JJ.

                             __________


     Victor Mascorro, Rome, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Martin A.
Hotvet of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Lynch, J.),
entered January 29, 2014 in Albany County, which, in a proceeding
pursuant to CPLR article 78, granted respondent's motion to
dismiss the petition.

      Petitioner is serving an aggregate prison term of 16 to 32
years upon his conviction of various crimes, including rape in
the first degree. Petitioner commenced this CPLR article 78
proceeding challenging his removal from the Sex Offender
Counseling and Treatment Program. Respondent moved to dismiss
the petition for failure to exhaust administrative remedies.
Supreme Court granted respondent's motion and this appeal ensued.
                              -2-                  518470

      Petitioner was required to file a grievance challenging his
removal from the treatment program (see Matter of Hawes v
Fischer, 119 AD3d 1304, 1305 [2014]; Matter of Torres v Fischer,
73 AD3d 1355, 1356 [2010]). He admittedly did not avail himself
of this procedure, and his letter of complaint to the Deputy
Commissioner of Program Services at the Department of Corrections
and Community Supervision did not remedy this defect (see Matter
of Torres v Fischer, 73 AD3d at 1356; Matter of Muniz v David, 16
AD3d 939, 939-940 [2005]). Further, contrary to petitioner's
contention, none of the exceptions to the exhaustion doctrine are
applicable here (see Matter of Georgiou v Daniel, 21 AD3d 1230,
1231 [2005]). Accordingly, dismissal of the petition was
appropriate.

     Garry, J.P., Rose, Egan Jr., Devine and Clark, JJ., concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court